Citation Nr: 1134398	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  09-09 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1971 to January 1973.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the benefit sought on appeal.  

In October 2009, the Veteran presented testimony at a personal hearing conducted at the Cleveland RO before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims folder.

In July 2010, the Board remanded the matters of entitlement to service connection for a heart disability and bilateral hearing loss for further development.  A November 2010 rating decision granted service connection for coronary artery disease, resolving the claim for a heart disability.  Thus, this issue is no longer in appellate status.  With regard to the remaining claim for service connection for bilateral hearing loss, VA records dated from June 2008 to the present were associated with the claims file.  Given the foregoing, the Board finds that VA has substantially complied with the Board's remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Bilateral hearing loss was not manifested during service, or within one year thereafter, and has not been shown to be causally or etiologically related to military service, and may not be presumed to be causally or etiologically related to military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active service, and may not be presumed to have had its onset in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a), 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by a letter sent to the Veteran in May 2008.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in September 2008.  Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.  

VA has also satisfied its duty to assist the Veteran at every stage of this case.  All available service treatment records as well as all identified VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  

A VA examination with respect to the claim was obtained in August 2008.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinion obtained in this case is adequate, as it is predicated on a reading of the service and post-service medical records in the Veteran's claims file.  It considered all of the pertinent evidence of record, to include the Veteran's service and post-service records and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).   

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a February 2009 SOC (statement of the case) and March 2011 SSOC (supplemental statement of the case), which informed them of the laws and regulations relevant to his claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Service connection for organic diseases of the nervous system, such as bilateral hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for service connection claims involving impaired hearing.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss.  The Veteran contends that his hearing loss is related to exposure to artillery fire during his military service.  

The Veteran's service treatment records do not contain any complaints, findings, treatment, or diagnoses of hearing loss.  The Veteran testified that he did not seek treatment for his hearing during service.  Although he marked "don't know" when asked if he had hearing loss on his October 1972 report of medical history, the examiner noted that there was no hearing loss in the physician's summary section.  Thus, there was no showing of hearing loss during the Veteran's military service.  

Further, the evidence of record reflects that the first indication of hearing loss was many years after the Veteran's separation from service.  The Veteran's statements and review of the record indicated that he worked in a steel mill after his military service.  During his hearing and August 2008 VA examination, the Veteran reported that he received physicals approximately every six months at the steel mill.  The Veteran informed the August 2008 VA examiner that an examiner at the steel mill told him that hearing loss was first found in the late 1980s/ early 1990s.  The Veteran was unable to identify a specific period of time when he himself first noticed hearing loss.  Therefore, the evidence indicates that the Veteran's hearing loss did not begin until many years after his separation from service.  

Additionally, the medical evidence does not indicate an association between the Veteran's hearing loss and military service.  The August 2008 VA examiner opined that the Veteran's hearing loss was not caused by or the result of his military service.  The Board finds the examiner's opinion highly probative.  The examiner considered the relevant evidence, Veteran's statements, and based her opinion on her experience as an audiologist.  In this regard, the examiner reasoned that the Veteran's bilateral high frequency hearing loss pattern did not fit the configuration of hearing loss due to noise exposure.  The examiner referenced the 1970 entrance and 1972 separation hearing tests which reflected bilateral hearing within normal limits.  As previously stated, the examiner also noted the Veteran's report of first being told he had hearing loss in the late 1980s early 1990s and that he could not identify a date of when he first noticed difficulty hearing or communicating.  Thus, because the opinion is supported with a detailed rationale and considered all of the relevant evidence, the Board finds it probative and persuasive.  

With regard to the Veteran's lay testimony, the Board notes that the Veteran is competent to report that he was exposed to acoustic trauma and the Board finds his reports credible.  In particular, he testified that on one occasion, he could not hear for about an hour after exposure to a close round, but then his hearing returned.  Significantly, he reported that he had no problems with his hearing after that.  The Board again emphasizes that the Veteran has not indicated that he began to notice a decrease in his hearing acuity during service or even shortly after separation and was not able to identify when he subjectively began to experience a decrease in his hearing.  Thus, by the Veteran's own reports, he did not experience a subjective decrease in his hearing until many years after his separation from service.  

Although the Veteran might sincerely believe that he has hearing loss that is related to service, he, as a layperson without proper medical training and expertise, is not competent to provide medical evidence on a matter such as the diagnosis or etiology of bilateral hearing loss.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  In this regard, the Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder).  For some conditions, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

However, unlike the varicose veins in Barr or dislocated shoulder in Jandreau, a bilateral hearing loss is not a condition capable of lay diagnosis, much less the type of condition that can be causally related to military service without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  Further, a lay person is not trained to diagnosis hearing loss pursuant to 38 C.F.R. § 3.385.  Therefore, although the Veteran is competent and credible to report that he was exposed to noise during service and that he was first told he had hearing loss in the late 1980s at the earliest, he is not competent to offer a diagnosis or provide an opinion as to the etiology of bilateral hearing loss.  Thus, the Board cannot assign any significant weight to the Veteran's lay assertions about a diagnosis or etiology of bilateral hearing loss.  

In sum, the most probative evidence does not indicate an association between the current hearing loss and the acoustic trauma in military service.  Accordingly, for the reasons and bases noted above, the Board concludes that the preponderance of the evidence in this case is against service connection for bilateral hearing loss, and service connection must be denied.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.385.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


